Citation Nr: 1452213	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  05-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to August 1962 and from November 1962 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2005 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2013, the Board reopened the Veteran's previously denied claim for service connection for hepatitis.  This reopened claim, as well as his claim for service connection for PTSD, was then remanded for further development.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran that wished to withdraw his appeal for service connection for PTSD from consideration by the Board.



2.  The evidence does not demonstrate current residuals of hepatitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for residuals of hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran submitted a March 2014 statement in which he stated that he no longer wished to pursue his appeal for service connection for PTSD and wanted to withdraw it from consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for that issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a November 2004 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  The Veteran has not alleged any additional notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the Veteran reported receiving treatment from the Newton D. Baker VA Medical Center during the month of January 1977.  However, as described in a July 2006 VA memorandum, no such records are available.  The Veteran was notified of the efforts undertaken to obtain these records and given an opportunity to submit any relevant documents himself.  In addition, at the time of the July 2014 Board hearing, the record was left open for 30 days so that the Veteran could submit his private treatment records from Dr. Lang.  However, he did not submit these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not always a one-way street.).  The Board points out that there are some records from Dr. Lang that were already associated with the claims folder.



The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the nature and etiology of the Veteran's claimed condition.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In particular, the VLJ explained that in order to establish service connection, there must be a current disability.  This was echoed by the Veteran's representative who acknowledged that the issue was whether or not there was a present disability.  The VLJ also left the record open for 30 days so as to provide the Veteran with an opportunity to submit additional records from Dr. Lang showing current evidence of residuals of hepatitis.  As noted above, no additional records were submitted.


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board finds that the overall weight of the evidence is against finding that the Veteran has any residuals of hepatitis.  A June 2006 handwritten note from the Veteran's private physician, Jennifer Lang, M.D., stated that he was found to have a chronic hepatitis B infection in May 2006.  While the Board recognizes this diagnosis, there is no further evidence of any post-service diagnoses or treatment of hepatitis residuals either before or after this May 2006 finding.  A July 1990 VA examination noted a history of hepatitis B exposure with no current residuals.  The Veteran's extensive VA treatment records, which span the period from 1999 through 2013, note a history of hepatitis exposure in service, but are negative for any diagnoses or treatment of hepatitis.  Moreover, there is no objective testing confirming the May 2006 diagnosis and Dr. Lang did not explain the basis for her finding of a chronic hepatitis B infection.  Therefore, her statement is afforded little, if any, probative weight.

In contrast, a December 2013 VA examiner stated that the Veteran does not have an active hepatitis B infection.  She cited to laboratory testing from March 2011 which yielded a positive finding of hepatitis B antibodies (anti-HBs) and a negative finding of hepatitis B surface antigen (HBsAg).  She stated that tests for serum HBsAg are used in the diagnosis of acute or chronic hepatitis B.  She also explained that this result confirms the Veteran has been exposed to hepatitis B, but that he does not have an active infection.  She cited to medical literature which stated that the appearance of anti-HBs with the absence of HBsAg indicates the resolution of the infection with protective immunity.  

This is consistent with the actual report associated with the March 2011 test, which stated that the result indicates protective immunity to hepatitis B in a non-infected individual.  Notably, VA records from February 2011 reflect that it was the Veteran who insisted on the hepatitis B test, despite earlier testing which showed liver function to be normal.  In other words, the March 2011 test was an elective one, and not medically indicated.

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, from the above facts, the Board reasonably infers that the Veteran did not have hepatitis B or any residuals thereof during the appeal period.  If he did have a chronic hepatitis B infection as noted in the May 2006 diagnosis, then common sense leads to the conclusion that this chronic condition would continue to exist or manifest in some form given that the Veteran apparently underwent no treatment or follow-up care for it.  Put another way, it is unlikely that the condition existed in 2006 but disappeared by 2011 without any medical intervention.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings'") (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  Again, there is no objective testing confirming the May 2006 diagnosis and Dr. Lang did not explain the basis for her finding of a chronic hepatitis B infection.  Thus, her statement is afforded little, if any, probative weight.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of hepatitis or residuals thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).



In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the overall weight of the evidence is against a finding of a current hepatitis disability during the appeal period, service connection for residuals of hepatitis is denied.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

Service connection for residuals of hepatitis is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


